 

 

IN THE UNITED STATES DISTRICT COURT

Case 3:19-cr-00058OR TSEUNQRTSEE RNGISE/B1CB OP AGENNGE ages BOA
DALLAS DIVISION °

  

4a

UNITED STATES OF AMERICA AUG - | 20i9

CASE NO:?-3:19-ER-058-S (0
CLERK, U.S. DISTRICT COURT

©. By

 

VS.

Le

)

Lh SP SL) LN Sr

KRISTY JACKSON

 

 

REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

KRISTY JACKSON, by consent, under authority of United States v. Dees, 125 F.3d 261 (5" Cir. 1997), has
appeared before me pursuant to Fed. R. Crim.P. 11, and has entered a plea of guilty to the One Count Indictment,
filed on June 4, 2019. After cautioning and examining Defendant Kristy Jackson, under oath concerning each of
the subjects mentioned in Rule 11, I determined that the guilty plea was knowledgeable and voluntary and that the
offense charged is supported by an independent basis in fact containing each of the essential elements of such offense.
I therefore recommend that the plea of guilty be accepted, and that Defendant Kristy Jackson, be adjudged guilty of
Conspiracy to Commit Access Device Fraud, in violation of 18 USC § 371, and have sentence imposed accordingly.
After being found guilty of the offense by the district judge,

J The defendant is currently in custody and should be ordered to remain in custody.
J The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(1) unless the Court finds by clear

and convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the
community if released.

O The Government does not oppose release.
O The defendant has been compliant with the current conditions of release.
O 1 find by clear and convincing evidence that the defendant is not likely to flee or pose a danger to any

other person or the community if released and should therefore be released under § 3142(b) or (c).

The Government opposes release.

The defendant has not been compliant with the conditions of release.

If the Court accepts this recommendation, this matter should be set for hearing upon motion of the
Government.

OOO

O The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(2) unless (1)(a) the Court finds there
is a substantial likelihood that a motion for acquittal or new trial will be granted, or (b) the Government has
recommended that no sentence of imprisonment be imposed, or (c) exceptional circumstances are clearly
shown under § 3145(c) why the defendant should not be detained, and (2) the Court finds by clear and
convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the
community if released.

Signed August 1, 2019. pp. Loci Jee
jipher-L pelt Mer

IRMA C. RAMIREZ
UNITED STATES MAGISTRATE JUDGE

NOTICE
Failure to file written objections to this Report and Recommendation within fourteen (14) days from the date

of its service shall bar an aggrieved party from attacking such Report and Recommendation before the assigned United
States District Judge. 28 U.S.C. §636(b)(1)(B).
